      Case 2:21-cv-01083-JCM-NJK Document 5 Filed 07/01/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     RAYMUNDA SANTOS,                  )                    Case No. 2:21-cv-01083-JCM-NJK
10                                     )
                                       )
11                     Plaintiff,      )                    ORDER GRANTING
                                       )
12   vs.                               )                    JOINT STIPULATION FOR
                                       )                    EXTENSION OF TIME FOR
13                                     )                    DEFENDANT EQUIFAX
     EQUIFAX INFORMATION SERVICES LLC, )
                                                            INFORMATION SERVICES LLC TO
14                                     )
                       Defendant.      )                    FILE ANSWER
15                                     )
                                       )                    FIRST REQUEST
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED

20   to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer, move

21   or otherwise respond to the Complaint in this action is extended from July 1, 2021 through and

22   including August 2, 2021. The request was made by Equifax so that it can have an opportunity to

23   collect and review its internal files pertaining to the allegations in the Complaint, and Plaintiff

24   ...

25   ...

26   ...

27   ...

28   ...
     Case 2:21-cv-01083-JCM-NJK Document 5 Filed 07/01/21 Page 2 of 3



 1   approves. This stipulation is filed in good faith and not intended to cause delay.

 2          Respectfully submitted, this 1st day of July, 2021.

 3

 4   CLARK HILL PLLC                                       No opposition
 5   By: /s/Jeremy J. Thompson                              /s/David H. Krieger
     Jeremy J. Thompson                                    David H. Krieger, Esq.
 6   Nevada Bar No. 12503                                  Nevada Bar No. 9086
 7   3800 Howard Hughes Pkwy,                              Shawn Miller, Esq.
     Suite 500                                             Nevada Bar No. 7825
 8   Las Vegas, NV 89169                                   KRIEGER LAW GROUP, LLC
     Tel: (702) 862-8300                                   2850 W. Horizon Ridge Blvd., Suite 200
 9   Fax: (702) 862-8400                                   Henderson, NV 89052
     Email: jthompson@clarkhill.com                        Phone: (702) 848-3855
10
                                                           Fax: (702) 385-5518
11   Attorney for Defendant Equifax Information            Email: dkrieger@kriegerlawgroup.com
     Services LLC                                          Email: smiller@kriegerlawgroup.com
12

13
                                                           Attorneys for Plaintiff
14

15

16
     IT IS SO ORDERED:
17

18
     __________________________
19   United States Magistrate Judge
             July 6, 2021
20   DATED: __________________
21

22

23

24

25

26

27

28

                                                     -2-
